Exhibit 10.03

 

SISKEY CAPITAL, LLC
4521 Sharon Road, Suite 450
Charlotte, NC 28211

December 18, 2013

 

 

Mr. Jerold Rubinstein

Chief Executive Officer

Stratus Media Group, Inc.

1800 Century Park East, 6th Floor

Los Angeles, California 90067

 

Re: Advisory Agreement

 

Dear Mr. Rubinstein:

 

Pursuant to this Advisory Agreement (“Agreement’) Stratus Media Group, Inc., a
Nevada corporation (the “Client’) has agreed to engage Siskey Capital, LLC, a
North Carolina limited liability company (“SCAP’) on a non-exclusive basis to
perform services related to financial consulting matters pursuant to the terms
and conditions set forth herein.

1.    Services. SCAP shall act as advisor to the Client and perform, as
requested by the Client, the following services (the “Services’):

·new business support, including identifying and introducing potential strategic
partners to the Client;

 

·in-depth consultations to the Client’s senior management to determine the
amount and structure of the capital sought by the Client,

 

·evaluations of competitors and development of strategies to increase the
Client’s competitiveness,

 

·the continuing strategic analysis of the Client’s business objectives and
balancing these objectives with the expectations ofthe financial markets; and

 

·the implementation of a strategic plan for the Client, with a view towards
enabling the Client to achieve its financial goals, marketing, business
development.



2.    Performance of Services. SCAP shall be obligated to provide the Services
as and when requested by Client and shall not be authorized or obligated to
perform any Services on SCAP’s own initiative. The Services shall be performed
reasonably promptly after Client’s request, consistent with SCAP’s availability.
It is understood that the Services to be provided hereunder are not exclusive to
the Client and SCAP has other business obligations, including acting as
consultant for other companies, provided, however, that SCAP shall not provide
services to any potential or actual competitor of the Client during the Term (as
hereinafter defined) of this Agreement.

1

 



3.    Relationship of the Parties. SCAP shall be, and at all times during the
Term of the Agreement, remain an independent contractor. As such, SCAP shall
determine the means and methods of performing the Services hereunder and shall
render the Services at such places it determines The Client shall pay all
reasonable costs and expenses incurred by SCAP in the performance of its duties
hereunder, provided, however, such costs and expenses shall not exceed $250.00
without Client’s prior written approval.

4.    Assurances. Client acknowledges that all opinions and advices (written or
oral) given by SCAP to the Client in connection with this Agreement are intended
solely for the benefit and use of Client, and Client agrees that no person or
entity other than Client shall be entitled to make use of or rely upon the
advice of SCAP to be given hereunder. Furthermore, no such opinion or advice
given by SCAP shall be used at any time, in any manner or for any purpose, and
shall not be reproduced, disseminated, quoted or referred to at any time, in any
manner or for any purpose, except as may be contemplated herein. Client shall
not make any public references to SCAP without SCAP’s prior written consent or
as required by applicable law.

5.    Compensation.

(a) As compensation for the Services to be performed by SCAP hereunder, SCAP
shall receive a retainer in the form of 3,300,000 shares (the “Shares”) of the
Client’s Common Stock shall be issued to SCAP or its designees following the
execution of this Agreement. Such compensation shall be deemed earned on January
1, 2014. A value of $33,000 shall be considered as full payment for the Services
to be rendered under this three-year Agreement. SCAP agrees to pay all taxes,
federal and state, relating to this Agreement. SCAP agrees to indemnify the
Client for any claim for unpaid taxes which might arise from the receipt of
Shares. The Client shall pay all fees of counsel in connection with opinions
which may be required for the resale of the Shares by SCAP pursuant to
applicable Federal securities laws, and agrees to promptly cooperate with in all
such requests.

(b) SCAP is an accredited investor as that term is defined in the Securities Act
of 1933, as amended (the “Act’). SCAP acknowledges its understanding that
neither the Shares are not registered under the Act or any state securities
laws. SCAP represents that the Shares are being acquired for SCAP’s own account,
for investment purposes only and not with a view for distribution or resale to
others. SCAP agrees that it will not sell or otherwise transfer the Shares
unless the Shares are registered under the Act or unless in the opinion of
counsel an exemption from such registration is available. SCAP further
acknowledges its understanding that the Client will place a restrictive legend
on the certificates representing the Shares.

6.    Additional Services. Should Client desire SCAP to perform additional
services not outlined herein, Client may make such request to SCAP in writing.
SCAP may agree to perform those services at its sole discretion. However, any
additional services performed by SCAP may require an additional compensation
schedule to be mutually agreed upon prior to rendering such services.

7.    Term. This Agreement shall be binding upon all parties when executed by
the Client and remain in effect until December 31,2014 unless otherwise mutually
agreed upon in writing by Client and SCAP (the “Term”).

2

 



8.    Due Diligence/ Disclosure.

(a) Client recognizes and confirms that, in advising Client and in fulfilling
its retention hereunder, SCAP will use and rely upon data, material and other
information furnished to it by Client. Client acknowledges and agrees that in
performing its Services under this Agreement, SCAP may rely upon the data,
material and other information supplied by Client without independently
verifying the accuracy, completeness or veracity of it.

(b) Except as contemplated by the terms hereof or as required by applicable law,
SCAP shall keep confidential, indefinitely, all non-public information provided
to it by Client, and shall not disclose such information to any third party
without Client’s prior written consent, other than such of its employees and
advisors as SCAP reasonably determines to have a need to know.

9.    Indemnification.

(a) Client shall indemnify and hold SCAP, its officers, directors, employees,
agents, and affiliates, harmless against any and all liabilities, claims,
lawsuits, including any and all awards and/ or judgments to which it may become
subject under the Act or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or any other federal or state statute, at common law or
otherwise, insofar as said liabilities, claims and lawsuits, (including awards
and/ or judgments) arise out of or are in connection with the Services rendered
by SCAP in connection with this Agreement, except for any liabilities, claims,
and lawsuits (including awards, judgments and related costs and expenses),
arising out of acts or omissions of SCAP. In addition, the Client shall
indemnify and hold SCAP harmless against any and all reasonable costs and
expenses, including reasonable attorney fees, incurred or relating to the
foregoing. If it is judicially determined that Client will not be responsible
for any liabilities, claims and lawsuits or expenses related thereto, the
indemnified party, by his or its acceptance of such amounts, agrees to repay
Client all amounts previously paid by Client to the indemnified person and will
pay all costs of collection thereof, including but not limited to reasonable
attorney’s fees related thereto. SCAP shall give Client prompt notice of any
such liability, claim or lawsuit, which SCAP contends is the subject matter of
Client’s indemnification and SCAP thereupon shall be granted the right to take
any and all necessary and proper action, at its sole cost and expense, with
respect to such liability, claim and lawsuit, including the right to settle,
compromise and dispose of such liability, claim or lawsuit, excepting there from
any and all proceedings or hearings before any regulatory bodies and/ or
authorities.

(b) SCAP shall indemnify and hold Client and its directors, officers, employees
and agents harmless against any and all liabilities, claims and lawsuits,
including and all award and/ or judgments to which it may become subject under
the Act, the Exchange Act or any other federal or state statute, at common law
or otherwise, insofar as said liabilities, claims and lawsuits (including awards
and/or judgments) that may arise out of or are based upon SCAP’s gross
negligence or willful misconduct, or any untrue statement or alleged untrue
statement of a material fact or omission of a material fact required to be
stated or necessary to make the statement provided by SCAP not misleading, which
statement or omission was made in reliance upon information furnished in writing
to Client by or on behalf of SCAP for inclusion in any registration statement or
prospectus or any amendment or supplement thereto in connection with any
transaction to which this Agreement applies. In addition, SCAP shall also
indemnify and hold Client harmless against any and all costs and expenses,
including reasonable attorney fees, incurred or relating to the foregoing.
Client shall give SCAP prompt notice of any such liability, claim or lawsuit
which Client contends is the subject matter of SCAP’s indemnification and SCAP
thereupon shall be granted the right to take any and all necessary and proper
action, at its sole cost and expense, with respect to such liability, claim and
lawsuit, including the right to settle, compromise or dispose of such liability,
claim or lawsuit, excepting therefrom any and all proceedings or hearings before
any regulatory bodies and/ or authorities.

3

 



(c) The indemnification provisions contained in this Section are in addition to
any other rights or remedies which either party hereto may have with respect to
the other or hereunder.

10.    General Provisions.

(a) Entire Agreement. This Agreement between Client and SCAP constitutes the
entire agreement between and understandings of the parties hereto, and
supersedes any and all previous agreements and understandings, whether oral or
written, between the parties with respect to the matters set forth herein.

(b) Notice. Any notice or communication permitted or required hereunder shall be
in writing and deemed sufficiently given if hand-delivered: (i) five (5)
calendar days after being sent postage prepaid by registered mail, return
receipt requested; or (ii) one (1) business day after being sent via facsimile
with confirmatory notice by U.S. mail, to the respective parties as set forth
above, or to such other address as either party may notify the other in writing.

(c) Binding Nature. This Agreement shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors, legal
representatives and assigns. All materials generated pursuant to this Agreement
or otherwise produced by SCAP for and on behalf of Client during the Term of
this Agreement shall be the sole and exclusive property of Client.

(d) Counterparts. This Agreement may be executed by any number of counterparts,
each of which together shall constitute the same original document.

(e) Amendments. No provisions of the Agreement may be amended, modified or
waived, except in writing signed by all parties hereto.

(f) Assignment. This Agreement cannot be assigned or delegated, by either party,
without the prior written consent of the party to be charged with such
assignment or delegation, and any unauthorized assignments shall be null and
void without effect and shall immediately terminate the Agreement.

(g) Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of North Carolina, without giving effect to
its conflict of law principles. The parties hereby agree that any dispute(s) or
claim(s) with respect to this Agreement of the performance of any obligations
thereunder, shall be settled by arbitration and commenced and adjudicated under
the rules of the American Arbitration Association. The arbitration shall take
place in Charlotte, North Carolina if commenced by either party. The arbitration
shall be conducted before a panel of three (3) arbitrators, one appointed by
each of the parties and the third selected by the two (2) appointed arbitrators.
The arbitrators in any arbitration proceeding to enforce this Agreement shall
allocate the reasonable attorney’s fees, among one or both parties in such
proportion as the arbitrators shall determine represents each party’s liability
hereunder. The decision of the arbitrator shall be final and binding and may be
entered into any court having proper jurisdiction to obtain a judgment for the
prevailing party. In any proceeding to enforce an arbitration award, the
prevailing party in such proceeding shall have the right to collect from the
non-prevailing party, its reasonable fees and expenses incurred in enforcing the
arbitration award (including, without limitation, reasonable attorney’s fees).

4

 



If you are in agreement with the foregoing, please execute two copies of this
Agreement in the space provided below and return them to the undersigned.

Very truly yours,

 

Siskey Capital, LLC

 

 

By:_________________________

      Todd D. Beddard

      Chief Operating Officer

 

 

ACCEPTED AND AGREED TO THIS _____ DAY OF DECEMBER, 2013

 

Stratus Media Group, Inc.

 

By:_________________________

Jerold Rubinstein

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 



5

 